Citation Nr: 1811813	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury.

2.  Entitlement to service connection for Hepatitis C. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied service connection for a traumatic brain injury, hepatitis C, and PTSD.  The Veteran timely appealed and requested a Board hearing.  Jurisdiction over the claims has since transferred to the RO in Atlanta, Georgia.  

A Board hearing before the undersigned Veterans Law Judge was held in this matter in August 2017.  The Veteran and his spouse testified at the hearing, and a transcript of that hearing has been associated with the Veteran's claim file.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of traumatic brain injury.

2.  The Veteran's hepatitis C is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  The Veteran does not have a diagnosis of PTSD.



CONCLUSIONS OF LAW

1. The criteria for service connection for a traumatic brain injury have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for hepatitis C have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in March 2011, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran and his wife, as well as post-service treatment records from VA treatment providers.  Also of record is a VA examination conducted in October 2011 for hepatitis C. 

Although a VA examination was not provided in connection with the claims for a traumatic brain injury and an acquired psychiatric disorder, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2017). In this case, as discussed below, there is simply no indication that the Veteran suffered a TBI in service or that the Veteran has been diagnosed with PTSD or any other psychiatric disorder that may be linked to service. As such, VA is not required to afford the Veteran an examination as to these issues, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

II. Legal Criteria & Analysis - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Traumatic Brain Injury

In March 2010, the Veteran filed a claim for TBI.  In that claim, the Veteran lists January 1, 1984 as the date the injury began, and states he obtained treatment at the University Hospital in San Diego, CA.  

In August 2017, the Veteran testified at a Board hearing that his TBI occurred in 1975 during service.  He stated he was fueling a carrier and the nozzle came off, hit him in the head, and knocked him out.  He stated he was sent down to infirmary, given aspirin, and given 3 days off.   He stated that a month or two later, he started "not being [him]self." He stated it was later discovered he had a tumor the size of a softball, and he had an operation in 1984 to remove the tumor at University Hospital in San Diego.  He states the doctor told him at the time that the tumor was from a hard blow to the head. He stated he is not currently being treated for TBI.

Service treatment records are silent as to any complaints, findings or treatment for TBI while in active military service. At the Veteran's June 1976 separation examination, he denied any history of head injury or related symptomatology, and no such disorder was diagnosed at the time. Post service treatment records from the Tampa VAMC and Orlando VAMC are similarly silent as to any complaints, findings or treatment for TBI.

VA attempted to get the 1984 medical records from the University Hospital in San Diego as the Veteran claimed this is where he had brain tumor surgery.  The University of California San Diego Medical Center responded in December 2012 that the Veteran did "have a medical record number, but records are destroyed per UCSD policy."

Thus, the only evidence of record of a TBI is the lay evidence in this case, in particular the Veteran's testimony at the August 2017 Board hearing that he incurred a TBI in 1975 during service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (TBI), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the occurrence of being struck in the head, as well as the presence of symptoms such as pain and swelling, TBI is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose TBI, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board notes this testimony is also inconsistent with the original claim filed in this matter, which noted TBI had its onset in January 1984 - a date that is 8 years after the Veteran's discharge from service. 

The Board finds that upon review and consideration of the Veteran's service treatment records, post service VA treatment records; and the Veteran's lay statements, the Veteran does not have a current diagnosis of TBI, nor is there a nexus to any in-service injury or disease.  In the absence of any competent and credible evidence of a current TBI diagnosis, or residuals thereof, or a nexus to any in-service injury, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of a current TBI disability due to disease or injury, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hepatitis C

In March 2010, the Veteran filed a claim for hepatitis C.  In that claim, the Veteran lists January 1, 2005 as the date the disease began, and states he obtained treatment in Orlando, Florida.  

In August 2017, the Veteran testified at a Board hearing that he had a brain tumor removed in 1984, which required lots of blood transfusions during the surgery, and that he believes the blood transfusions is how he contracted hepatitis C. 

Service treatment records are silent as to any complaints, findings or treatment for hepatitis C in active military service.  Of note, the January 1975 entrance exam noted no tattoos, while the June 1976 discharge exam noted tattoos at discharge. 

Post service treatment records from the Tampa VAMC and Orlando VAMC reflect a diagnosis of hepatitis C in October 2006.  Specifically, an October 3, 2006 record from the Vierra OPC (outpatient clinic) at the Tampa VA reflects the Veteran was a new patient, transferring care to VA, who was newly diagnosed with hepatitis C.  It was noted that the Veteran had tattoos, had surgery with possible blood products, and had been recommended recently by the Red Cross to have follow up.  Reported medical history included past surgery for a brain tumor.  It was noted that the Veteran had no medical records and that he denied any acute problems that day.  After examination, the Veteran was diagnosed with hepatitis C.      

A VA examination for hepatitis C was conducted in October 2011.  The examiner noted a diagnosis for hepatitis C in May 2010, and reported that the Veteran stated that in 1984 he was diagnosed with a brain tumor, had blood transfusion during surgery to remove the brain tumor, and that he believes the blood transfusion to be the source of hepatitis C.  As to the question of whether it is at least as likely as not that the Veteran's hepatitis C is due to the tattoos obtained during active service, the examiner stated that he could not resolve this issue without resort to mere speculation.  As rationale, the examiner stated the Veteran's discharge documents note tattoos; and, that the Veteran reported having had surgery for a brain tumor with use of blood products in 1984, but there were no medical records pertaining to the brain surgery located in the claims file.  Either the tattoo or the blood products are risk factors, the examiner noted, although the multiple transfusions would certainly carry a higher likelihood.  

The Board has considered the lay evidence in this case, in particular the Veteran's statement that he believes his hepatitis C was related to his service. While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (the diagnosis and etiology of hepatitis C) it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms of hepatitis C, it is not the type of condition that is amenable to mere lay diagnosis-specific findings are needed to properly assess and diagnose hepatitis C and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board finds that upon review and consideration of the Veteran's service treatment records, post service VA treatment records; and the October 2011 VA examination, the medical evidence has not established a link, or nexus, between the Veteran's current diagnosis of hepatitis C and his military service.  Since service connection requires medical evidence of a nexus, service connection must be denied. Also, with no showing of hepatitis C within one year of service separation, service connection on a presumptive basis is also denied.

PTSD

In March 2010, the Veteran filed a claim for PTSD.  In that claim, the Veteran lists January 1, 2005 as the date it began, and states he obtained treatment in Vierra, Florida.  

In August 2017, the Veteran and his wife testified at a Board hearing.  Neither testified that the Veteran has been diagnosed with PTSD.  The Veteran's spouse testified that the Veteran had anxiety and had been on medication for some time before stopping. 

Service treatment records are silent as to any complaints, findings or treatment for PTSD while in active military service. Post service treatment records from the Tampa VAMC and Orlando VAMC are silent as to any complaints, findings or treatment for PTSD.  A January 2008 record reflects a negative screening for PTSD.  

Upon review of the Veteran's service treatment records, post service VA treatment records; and the Veteran's lay statements, the Board finds that there is simply no evidence of a diagnosis of PTSD, or any other psychiatric disorder, in this case.  In the absence of any competent and credible evidence of a current PTSD diagnosis, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of a current PTSD disability, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for TBI is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


